Citation Nr: 1428566	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-10 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran had service in the Army National Guard.  He served on active duty for training (ACDUTRA) from January 2006 to June 2006, and then on active duty from July 2006 to November 2007.  Additionally, a February 2013 letter from the Puerto Rico National Guard indicates that the Veteran had either active service or ACDUTRA from October 2008 to April 2009, May 2009 to July 2009, August 2009 to October 2010, and in July 2012.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a June 2008 rating decision issued by the Regional Office (RO) in San Juan, Puerto Rico.  It was previously remanded by the Board in November 2011 and October 2012 and has now been returned to the Board.


FINDING OF FACT

The Veteran's pre-exiting right ear hearing loss disability was not aggravated during active service or ACDUTRA.


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the duty to notify was satisfied by an April 2008 letter which explained how VA could help the Veteran obtain evidence relevant to his claim, and which also explained the criteria for service connection as well as how ratings and effective dates for service connected disabilities are assigned.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). Evidence of record includes service treatment records, service personnel records, and VA treatment records, including National Guard records.  Additionally, the Veteran was afforded multiple VA examinations, including an examination in December 2012.  The Board finds that the April and December 2012 examinations are adequate, when considered together, because they contain a review of the claims file, an examination of the Veteran, and a supporting rationale for the conclusions reached.  

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of these claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that there has been substantial compliance with the instructions set forth in prior remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Pursuant to the November 2011 remand, the agency of original jurisdiction (AOJ) sought unit records and dates of service and a VA examination.  Pursuant to the October 2012 remand, the AOJ made additional efforts to obtain the National Guard records and dates of service, and obtained a VA examination with a rationale.

Service connection

The Veteran contends that he developed right ear hearing loss as a result of noise exposure during his military service, including during his deployment to Iraq in 2006 to 2007.  At an examination in April 2012 he related that he could not remember any specific incident after which he experienced hearing loss and that he had noticed decreased hearing in his right ear for about two years.  He did not report any ear infections, ear pathology, or head trauma.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. Id.

In the context of Reserve or National Guard service, active military service is defined to include any period of active duty for training in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period inactive duty for training during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24).  

While certain chronic diseases that are set forth in 38 C.F.R. § 3.309(a) are also generally subject to a presumption of in-service incurrence if manifest to a compensable degree within one year after active service, this does not apply to active duty for training and inactive duty for training.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  In addition, the presumption of soundness does not always apply to periods of ACDUTRA; here, where the period occurred prior to the Veteran's period of active duty, it does not appear to be applicable.  See e.g., Paulson v. Brown, 7 Vet. App. 466, 471 (1995) (noting that the presumption of soundness does not apply a claimant with only ACDUTRA); Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010) (noting that where a veteran has achieved veteran status through a prior period of active duty, the presumption of soundness applies to ACDUTRA where an entrance examination is conducted and no defects found).  

For the purpose of applying the laws administered by the V.A., hearing impairment is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these thresholds are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the evidence shows that the Veteran has a right ear hearing loss disability.  However, the evidence shows that this disability was present prior to his initial period of ACDUTRA, for which no presumptions apply, and present at entrance into active service as it was noted on his entrance audiogram.  

A right ear hearing loss disability was shown at the Veteran's National Guard entrance examination in July 2005.  At that time, the Veteran's hearing showed the following decibel losses: 15 at 500 hertz, 20 at 1000 hertz, 25 at 2000 hertz, 35 at 3000 hertz, and 40 at 4000 hertz.  A January 2006 audiogram at entrance to the Veteran's period of ACDUTRA also showed right hearing loss.  A July 2006 audiogram was completed 10 days prior to entrance into active duty; right ear hearing loss was shown.  Audiometric findings were decibel losses of 20 at 500 hertz, 10 at 1000 hertz, 25 at 2000 hertz, 40 at 3000 hertz, and 50 at 4000 hertz.  The service discharge audiogram in October 2007 noted audiometric findings of decibel losses of 25 at 500 hertz, 10 at 1000 hertz, 25 at 2000 hertz, 35 at 3000 hertz, and 40 at 4000 hertz.  Findings in October 2008 were decibel losses of 10 at 500 hertz, 15 at 1000 hertz, 15 at 2000 hertz, 30 at 3000 hertz, and 40 at 4000 hertz.  Audiometric testing in April 2012 again showed similar findings, with decibel losses of 15 at 500 hertz, 25 at 1000 hertz, 20 at 2000 hertz, 35 at 3000 hertz, and 40 at 4000 hertz.    

A VA examination was conducted in April 2012.  The examiner opined that the Veteran's hearing loss was not related to his active service.  The examiner explained that when the Veteran entered the National Guard in July 2005 there was normal hearing in the right ear up to 2000 hertz and a mild to moderately severe hearing deficit at 3000 to 6000 hertz, and the pre-deployment hearing test in July 2006 showed similar results, specifically normal hearing to 2000 hertz and a mild to moderately severe hearing deficit at 3000 to 6000 hertz.  The examiner further explained that even if the Veteran was exposed to loud noises during his deployment, the audiological testing done close to separation in October 2007 did not show additional deficits beyond the hearing loss present prior to active service.  

A second opinion from an audiologist was obtained in December 2012.  At that examination the Veteran's hearing in his right ear showed decibel losses of 15 at 500 hertz, 20 at 1000 hertz, 20 at 2000 hertz, 35 at 3000 hertz, and 40 at 4000 hertz.  The examiner noted that this represented normal hearing for the low and middle frequencies (5000 to 2000 hertz) and mild sensorineural hearing loss for the high frequencies (3000 to 4000 hertz).  The examiner opined that the Veteran's right ear hearing loss was less likely than not caused by or a result of his active service.  The examiner explained that the Veteran had preexisting hearing loss as shown on the July 2005 examination and no significant change was observed in hearing thresholds when compared with results from July 2005 up to April 2012, not even after the Veteran was released from active service in November 2007.  

The evidence clearly shows that a hearing loss disability existed prior to the Veteran's active service; this was clearly documented on the Veteran's National Guard physical in July 2005.  Moreover, these results were consistent with the July 2006 audiological test results from just prior to the Veteran's entrance onto active duty which also showed a hearing loss disability.  

The evidence also clearly shows that the Veteran's preexisting right ear hearing loss was not aggravated by his service from January 2006 to November 2007 or during the subsequent period of active service, notwithstanding the Veteran's noise exposure in service.  This is because multiple audiometric tests showed that the degree of right ear hearing loss was essentially stable from July 2005 to December 2012.  Because the Veteran's hearing in his right ear did not get worse during service, it is clear there was no aggravation of the preexisting right ear hearing loss.  The degree of right ear hearing loss shown at the most recent testing remains essentially the same as the level of hearing loss shown prior to service in July 2005 so it is clear it did not worsen either in or after service.  Additionally, for the same reason, there is no evidence that right ear hearing loss was caused or aggravated during any period of active duty for training or inactive duty for training.  

Although the Veteran may subjectively feel that his hearing worsened at some time after service, this is not shown by objective testing.  The results of multiple objective tests are more probative than the Veteran's subjective perception about his hearing ability in his right ear.  Moreover, while he may believe that his hearing loss was caused by exposure to noise in service, other evidence consisting of pre- and post-service audiometric test results as well as the opinions of two VA examiners are more probative than his unsupported lay opinion.  

The Board has considered the benefit of the doubt.  However, the weight of the evidence is again the Veteran's claim.


ORDER

Service connection for a right ear hearing loss disability is denied.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


